Citation Nr: 1454263	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  09-36 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Atlanta, Georgia Department of Veterans Affairs Regional Office (RO).  

A July 2013 Board decision, the Board denied entitlement to a rating in excess of 10 percent for a right knee disability.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims.  In a July 2014 Memorandum Decision, the Court vacated the portion of the Board's July 2013 decision regarding the Veteran's right knee disability and remanded the issue to the Board for action consistent with the Memorandum Decision.  


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by flexion limited to, at worst, 95 degrees; full extension; and pain on motion. 

2.  The Veteran underwent a meniscectomy and has frequent episodes of pain and locking.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).

2.  A separate rating of 20 percent, but not higher, for right knee meniscus dislocation is warranted from the date of service connection for a right knee disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5258 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA, that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claims.  The record shows that the Veteran was mailed letters in January and March 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The January and March 2006 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of the claims. 

The Board also finds the Veteran has been provided adequate assistance in response to the claims.  The Veteran's service medical records are of record.  VA medical records have been obtained.  The Veteran has been provided adequate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.40, 4.45 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6 (2014).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2014); Esteban v. Brown, 6 Vet. App. 259 (1995).

The Veteran's right knee disability has been rated 10 percent disabling under Diagnostic Code 5003-5260 for degenerative arthritis and limitation of flexion.  38 C.F.R. § 4.71a (2014).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2014).

Under Diagnostic Code 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Ratings under Diagnostic Code 5003 cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same joint, but separate compensable pathology must be shown.  VAOGCPREC 9-2004 (2004), 69 Fed. Reg. 59,990 (2004).

Diagnostic Code 5260 pertains to limitation of flexion.  Flexion limited to 60 degrees warrants a 0 percent rating.  Flexion limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Normal knee joint motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg.  Extension of the leg limited to 5 degrees warrants a 0 percent rating.  Extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension of the leg limited to 15 degrees warrants a 20 percent rating.  Extension of the leg limited to 20 degrees warrants a 30 percent rating.  Extension of the leg limited to 30 degrees warrants a 40 percent rating.  Extension of the leg limited to 45 degrees warrants a 50 rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2014).

Other diagnostic codes relating to the knee are Diagnostic Code 5256 for ankylosis, Diagnostic Code 5257 for instability, Diagnostic Code 5262 for impairment of tibia and fibula, and Diagnostic Code 5263 for genu recurvatum.  Those conditions are not shown on examination, or in the medical evidence of record, and the Board finds that application of those diagnostic codes is not warranted.  38 C.F.R. § 4.71a (2014).

At a January 2007 VA examination, the Veteran reported that he had weakness, soreness, stiffness, swelling, giving way, and locking in his right knee.  He reported that he had pain above and below the knee, which occurred constantly.  He described the pain as aching, sharp, and cramping in nature and reported that it was a 10 on a scale of 10 in severity.  He reported that the pain could be elicited by stress, standing, and sitting and was relieved by medication.  He reported that he wore a brace daily and that he had as many as six incapacitating episodes per year, lasting for 180 days.  He reported only two incapacitating episodes over the past year with physician recommended bed rest, lasting a total of 60 days.  He reported that he could no longer squat or fully extend his knee.  

On physical examination, the Veteran's posture and gait were noted to be within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing.  There were signs of tenderness on the right knee, as well as crepitus.  Range of motion measurements revealed flexion to 140 degrees, with pain at 140 degrees; and full extension with no pain.  On repetitive testing, the examiner noted that the Veteran's range of motion was additionally limited by pain.  However, the examiner noted that the additional pain did not cause any additional limitation of motion in degrees.  The examiner noted that the right knee function was not additionally limited by fatigue, weakness, lack of endurance, and incoordination.  Stability tests of the right knee were within normal limits.  The Veteran was assigned a diagnosis of patellofemoral syndrome with tendinitis and it was noted that his right knee disability caused functional impairment in that he could not stand for long periods of time.  

At a May 2009 VA examination, the Veteran reported pain in his knee down to his ankle, which occurred constantly.  He described the pain as aching, sharp, and cramping in nature and that it was a 4 on a scale of 10 in severity.  He reported the pain was elicited by physical activity and stress and that it was relieved by rest and three times weekly soaks and that he could function with pain when he took medication.  He reported additional symptoms of weakness, stiffness, swelling, giving way, and locking.  He denied heat, redness, lack of endurance, fatigability, and dislocation.  He reported that his right knee disability resulted in limited ability to stand and walk.  

On physical examination, the Veteran's posture and gait were noted to be within normal limits.  Examination of the feet did not reveal any signs of abnormal weight bearing, breakdown, callosities, or any unusual shoe wear pattern.  The Veteran did not require the use of any assistive devices for ambulation.  Examination of the right knee revealed edema, effusion, tenderness, and guarding of movement.  There were no signs of weakness, redness, or subluxation.  Range of motion measurements revealed flexion to 115 degrees, with pain at 95 degrees; and full extension with no pain.  On repetitive testing, the Veteran's range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination.  Stability testing revealed no evidence of instability and X-ray of the right knee was within normal limits.  The Veteran's diagnosis of patellofemoral syndrome was continued and it was noted that this disability limited his ability to stand and walk.  

At a September 2013 VA examination, which was provided to the Veteran in relation to a claim for service connection for a left knee disability, the Veteran reported that his right knee symptoms were similar to his left knee symptoms, which were locking and constant aching.  He reported he treated his right knee disability with Motrin, heat, and ice and that he wore a knee brace.  On physical examination, range of motion measurements of the right knee were flexion to 115 degrees, with pain at 120 degrees; and full extension with no pain.  On repetitive testing, there was no additional limitation of motion or functional loss or limitation.  There was no evidence of tenderness or pain to palpation.  Muscle strength testing was normal and stability testing revealed no evidence of instability.  The examiner noted that the Veteran had a history of a meniscal condition and a meniscectomy in 2003 which caused residual symptoms of pain and some loss of terminal flexion.  September 2013 X-ray revealed minimal tricompartmental degenerative changes, which the examiner noted was compatible with age.  The examiner noted that following service, the Veteran worked for the parks department until 2010, when he left due to a back disability and other problems.  The Veteran's activities of daily living were okay.  He could dress and undress, handle his food and toilet.  There were no effusions in the knee and he was able to walk without pain or a limp.  

Also of record are VA treatment records which show the Veteran has received treatment for his right knee disability.  These records provide no indication that the Veteran's symptoms are worse, or that his range of motion is further limited, than what is reported in the VA examination reports of record.  

The Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his right knee disability.  The VA examination reports and treatment notes of record show that his flexion has been limited to, at worst, 95 degrees, which does not meet the minimum criteria for the 10 percent rating.  Further, there is no evidence that the Veteran has warranted a separate compensable rating for limitation of extension, as the medical evidence shows that at no time has the Veteran had anything less than full extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2014).

The Board notes that the Veteran's complaints of pain have been taken into consideration.  There is no other objective evidence showing that the Veteran has more limitation of motion than that found at his VA examinations, or that his functional impairment is further limited by symptoms of weakness, fatigability, or incoordination such that he would meet the criteria for any higher rating.  Furthermore, although the Veteran has complained of giving way of the knee, objective stability tests have been negative and have not shown any recurrent instability or subluxation.  Therefore, no separate or higher rating under Diagnostic Code 5257 is warranted.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for Veteran's right knee disability. 

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a higher schedular rating than the rating currently assigned.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Diagnostic Codes 5258 and 5259 relate to ratings for dislocation of and removal of semilunar cartilage, or meniscus.  Symptomatic removal of the semilunar cartilage is assigned a 10 percent rating.  Dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint is assigned a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 (2014).

The most recent VA examination indicates that the Veteran has a meniscal condition of the right knee, with meniscectomy, that results in frequent episodes of joint pain.  The Veteran has also complained of frequent locking.  Therefore, the Board finds that a 10 percent rating pursuant to Diagnostic Code 5258 for dislocated semilunar cartilage with frequent episodes of pain and locking is warranted.  That is the maximum schedular rating and no higher rating is warranted.  The Veteran has consistently complained of those symptoms since service connection has been established.  Therefore, the Board finds that rating should be assigned from the date service connection for the right knee disability was established.

Furthermore, although the Veteran complained of pain radiating into the lower leg below the ankle, the Board finds that additional examination regarding that complaint is not warranted.  Pain alone does not warrant a rating.  Rather, VA assigns ratings based on the functional limitations caused by a disability, to include by pain and other functionally limiting factors due to the disability.  VA examinations and the medical evidence of record adequately depicts the functional limitations due to the right knee disabilities.  Therefore, that evidence is adequate for rating purposes.  The functional limitations caused by the knee disability, to include any radiating pain in the lower extremity, are addressed by the examinations.

Accordingly, the Board finds that a higher disability rating for the right knee disability is not warranted.  The Board finds that the preponderance of the evidence is against the assignment of any higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003-5260 (2014).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2014).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability is in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization.  The Board acknowledges that the record indicates that the Veteran is unemployed, but there is no evidence or allegation that his service-connected right knee disability caused or led to his unemployment.  At the most recent VA examination, the Veteran's cessation of employment was attributed to other disabilities.  Therefore, the Board finds that the matter of a total disability rating based on individual unemployability is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has reported that his service-connected right knee did affect his ability to work somewhat.  However, there is no indication that either the Veteran's right knee disability caused a marked interference with employment, beyond that contemplated by the currently assigned ratings.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating in excess of 10 percent for a service-connected right knee disability is denied.

A separate 20 percent rating, but not higher, under Diagnostic Code 5258 for right knee meniscus dislocation since the date service connection was established for a right knee disability, is granted.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


